COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
  FLAMINGO PERMIAN OIL & GAS,
  L.L.C., FLAMINGO OPERATING,                    §               No. 08-18-00027-CV
  L.L.C., and OMAR MINHAJ,
                                                 §                  Appeal from the
                    Appellants,
                                                 §                83rd District Court
  v.
                                                 §              of Pecos County, Texas
  STAR EXPLORATION, L.L.C,
                                                 §               (TC# P-7720-83-CV)
                    Appellee.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF FEBRUARY, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.